March 28, 2008


Mr. Fred Bowers
Bowers Law Office
P. O. Box 327
Lubbock, TX 79408-0327
Mr. Jim Hund
Hund & Harriger, LLP
P. O. Box 54390
Lubbock, TX 79453-4390

RE:   Case Number:  07-0164
      Court of Appeals Number:  07-06-00071-CV
      Trial Court Number:  2004-527,568

Style:      NADINE HAMILTON, NEE NADINE LAMBERT
      v.
      SELMA P. WILSON, M.D.

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion and judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Peggy Culp |
|   |Ms. Barbara    |
|   |Sucsy          |